Citation Nr: 1612975	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression, as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was previously before the Board in August 2015, at which time it was remanded in order to provide the Veteran a hearing before the Board.  In December 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was last denied in a March 2006 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the March 2006 rating decision is not cumulative or redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.

4.  Affording the Veteran the benefit of the doubt, his currently diagnosed unspecified depressive disorder has been shown to be aggravated by his service-connected pulmonary sarcoidosis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric condition have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a low back disability.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a lumbosacral strain was denied in an April 1998 rating decision because the evidence of record did not show he was diagnosed with "an orthopedic disease process" and there was no evidence of continuity of a chronic disabling condition.  He did not appeal the denial of the claims and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claims in September 2002, but he was denied reopening in a December 2002 rating decision because the evidence continued to show he did not have any diagnosed back disability related to service.  In a November 2005 statement, the Veteran again asked to have his claim reopened, stating that his treating physicians have told him his current back condition was related to service.  In a March 2006 rating decision, the Veteran's petition to reopen was again denied.

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In August 2008, the Veteran submitted his current petition to reopen his service connection claim.  In support of his claim, he submitted an October 2008 VA physical therapy consult which noted the Veteran underwent an evaluation for chronic lumbar back pain.  The treatment record notes an impression of mild spondylosis with minute anterior osteophytes in the lower thoracic spine.  With respect to the Veteran's lumbar spine, the treatment record noted the presence of minimal spondylosis with minute anterior osteophytes throughout the spine.  Also of record is a January 2016 private doctor's medical opinion stating that the Veteran's back condition was more likely than not related to his time in service and is secondary to injuries he sustained while in service.

As service connection for the Veteran's claims was denied because of a lack of a confirmed diagnosis of a back disability and lack of evidence of continuity of a chronic disabling condition, the Board concludes that the newly submitted medical evidence shows the Veteran is now diagnosed with a back condition, namely, spondylosis.  The diagnosis of a back condition, coupled with the January 2016 opinion from the Veteran's private doctor relating the Veteran's back condition to service, satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a low back disability has been received, and the claim is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection for certain diseases, including organic diseases of the nervous system, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Court of Appeals for Veterans Claims has held that tinnitus, as an organic disease of the nervous system, is a chronic disease pursuant to 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current tinnitus.

The Veteran's DD-214 shows that he served in the Air Force and his military occupational specialty (MOS) was an inventory management journeyman.  He received the small arms expert marksmanship ribbon and Air Force training ribbon.  During his December 2015 Board hearing, the Veteran provided sworn testimony that his job responsibilities regularly put him in close proximity to loud engine noises from aircraft along the flight line and near aircraft hangars.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.

The Veteran provided sworn testimony at his Board hearing that he began to experience symptoms of ringing in his ears during active duty service, and he has experienced constant symptoms that have continued to the present day.  He stated that during active service he did not know what tinnitus was and did not know what was causing the ringing in his ears.

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  

At his November 2008 VA examination, the Veteran stated his tinnitus began "a long time ago."  He reported experiencing hearing hissing approximately two to three minutes a few days per week.  The VA examiner opined that the Veteran's reports were not due to hazardous noise while serving in the military.  Rather, he stated that the Veteran's description was most consistent with transient head noise or affiliated with high blood pressure.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at his Board hearing that tinnitus began during service and has persisted ever since discharge.  His assertion that it began during service is consistent with the circumstances of his service.  

The Veteran's testimony and other statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's own testimony.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

Acquired psychiatric condition

The Veteran maintained in a February 2011 statement that his depression was secondary to his service-connected pulmonary sarcoidosis.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychological disorder.

In November 2015, the Veteran underwent a VA mental disorders examination in which he was diagnosed with an unspecified personality disorder and an unspecified depressive disorder with anxious distress.  The VA examiner noted that the Veteran's characterological traits and poor to fair insight appear to be contributing strongly to his depressed mood.  It was less likely than not that the Veteran's depression was proximately due to or the result of his service-connected pulmonary sarcoidosis.  

However, the VA examiner concluded it was at least as likely as not that the Veteran's depression was exacerbated beyond its natural progression by the Veteran's understanding of his pulmonary sarcoidosis.  The VA examiner noted the Veteran reported a longstanding history of difficulty getting along with people and feeling as if he has been treated unjustly.  He was diagnosed with adjustment disorder with mixed anxiety and depression in May 2010.  The Veteran stated he was experiencing chronic back pain and anger about his VA care.  The VA examiner noted that in May 2011, depression, irritability and some hopelessness regarding the Veteran's medical diagnosis was documented.  He also noted a June 2011 treatment record which noted the Veteran's concern that his sarcoidosis may have contributed to the stillbirth of his child.  He was also concerned about the large number of individuals who have not been cured from sarcoidosis.  The VA examiner also noted a June 2013 record documenting the Veteran's reports of ongoing pain and perceived limitations related to sarcoidosis.  Mental health treatment notes from 2015 also documented grief and anger at treatment providers as contributors to the Veteran's depression.

Upon careful review of the record, the Board finds that the evidence in this case is at least in relative equipoise as to whether the Veteran's unspecified depressive disorder is caused or aggravated by his service-connected pulmonary sarcoidosis.  The Board finds the November 2015 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his psychiatric disability, and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's psychiatric condition.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's unspecified depressive disorder is secondary to his service-connected pulmonary sarcoidosis.  Consequently, service connection is granted on a secondary basis.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back condition is reopened. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric condition is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran maintains that he suffers from a low back disability that is related to service.

The Veteran testified at his December 2015 Board hearing that he injured his back in service from picking up aircraft parts.  He also stated that sometime in 1986 or 1987 a cabinet fell on him.  Post-service medical records show that he has been diagnosed with spondylosis.  See October 2008 VA physical therapy consult.  Service treatment records show that the Veteran was treated for low back pain in April and May of 1992 and again in March 1994.  The Veteran has also submitted a January 2016 statement from a private doctor relating his back condition to active duty service.  However, the private doctor's statement does not provide any rationale for this conclusion and does not state the diagnosis of the Veteran's back disability.

Because there is an indication that the Veteran's currently diagnosed back disability may be associated with active duty service, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA and private treatment records regarding the Veteran and document all such attempts in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed low back disability.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its onset in service or is otherwise related to active duty service.  The examiner should consider and address as necessary the Veteran's statements that he injured his back in service from picking up aircraft parts and that sometime in 1986 or 1987 a cabinet fell on him.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


